Case: 17-51026      Document: 00514435330         Page: 1    Date Filed: 04/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-51026                               FILED
                                  Summary Calendar                         April 18, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
TATE CLARK,

                                                 Plaintiff-Appellant
v.

SOUTHWEST AIRLINES COMPANY,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CV-910


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Tate Clark appeals the district court’s grant of
summary judgment dismissing with prejudice his retaliation action against his
former employer, Defendant-Appellee Southwest Airlines Company. At the
time that Southwest fired Clark from his job as a customer service agent, he
had been taking time off from work under the FMLA because of chronic
migraine headaches. The parties do not dispute that Clark was engaged in a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51026    Document: 00514435330      Page: 2   Date Filed: 04/18/2018



                                 No. 17-51026
protected activity and that his firing by Southwest was a materially adverse
action against him. They do not agree, however, that there was a causal link
between Clark’s protected activity and Southwest’s adverse action in firing
him, even though for years he had never been denied FMLA leave. Southwest
contends that Clark’s termination had nothing to do with his FMLA absences,
but was based solely on Clark’s comments to a co-worker that he wished he
could order a black trench coat so that he could bring his shotgun to work, a
violation of Southwest’s Zero Tolerance Workplace Violence Policy.

      We have reviewed the briefs of the parties and Clark’s record excerpts,
including the district court’s detailed and extensive October 26, 2017 Order,
fully and accurately explicating (1) the background of this case, (2) its
framework under the FMLA, (3) Clark’s prima facie case of retaliation, (4)
Southwest’s reasons, unrelated to the FMLA, for firing Clark, and (5) Clark’s
failure to establish pretext in the reasons given by Southwest despite the
proximity between his last FMLA absence and the date he was fired.
Regardless of the cogent and highly professional argument advanced in the
brief filed herein by Clark’s counsel, we are satisfied beyond cavil that the
district court properly dismissed Clark’s action with prejudice for essentially
the reasons set forth in its above said Order.

AFFIRMED.




                                       2